Title: Nicholas P. Trist to James Madison, 5 July 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 July 5. 28.
                            
                        
                        
                        The two packets containing your letter to Mr Eppes, and those from Mr Hassler, came to hand in due course of
                            mail: the contents of the former were immediately forwarded to Lynchburg, Mr E’s post-office; those of the latter, placed
                            among the papers of the board.
                        I write now for the purpose of saying--lest you should be deterred by the late event--that you are expected to establish yourselves here during the meeting; and that I hope Mrs Madison may be
                            able to take Mrs R. back with her. Charlottesville will be crowded to suffocation, and you will be a great deal more
                            comfortable here, even making allowances for the daily ride, which can be timed to suit your convenience, as breakfast can
                            be got for us by sun rise if you so like it.
                        I write by this mail to Mr Monroe, to request that he also will make this his home. In case my letter should
                            not reach Oak-hill before he sets out--which however is not probable--and he should come by Montpellier, will you have the
                            goodness to deliver this invitation.
                        I could not find time to put my design of writing to Mr Wirt into execution, until after Colo R’s death; and
                            then, besides my scheme of practising as an attorney, to which on further reflexion there appear several weighty
                            objections; I consulted him on making application for some office under the Fed. Government, that would accord better with
                            my ultimate aim, by allowing me time to pursue my studies. The chief reason for my continuing with Mrs R. no longer
                            exists; and any office in a temperate climate, would suit me better than none, even although it required a temporary
                            separation from my family. In my letter, I took the liberty of mentioning you among those by whose favorable opinion I
                            believed such an application on my part would be supported. Accept & tender our affectionate salutations.
                        
                        
                            
                                N. P. Trist
                            
                        
                    